Case: 19-12824    Date Filed: 03/11/2020   Page: 1 of 2



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12824
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 3:11-cr-00093-RV-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

TERRANCE JAROME JOHNSON,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (March 11, 2020)

Before NEWSOM, BRANCH and HULL, Circuit Judges.

PER CURIAM:

      Gus Harper, appointed counsel for Terrance Jarome Johnson in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 19-12824     Date Filed: 03/11/2020   Page: 2 of 2



appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Johnson’s conviction and sentence are AFFIRMED.




                                         2